DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In the claims please, cancel claims 12-19.
Response to Amendment
	This action is responsive to correspondence filed on 10/18/2021.
Claims 1-11 and 20 are pending. Claims 1-2 are amended. New claim 20 is entered. Claims 12-19 are canceled.
The previous rejection of claims 1-11 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment and after reconsideration of the applicant remarks.
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art Beadle et al (US 2018/0230070) discloses a method for producing light alkyl mono-aromatic compounds, comprising the steps of:
supplying an aromatic bottoms (see paragraph 0025-0026); 
wherein the aromatic bottoms component is hydrodearylated to produce hydrodearylated aromatic bottoms (see paragraph 0027, 0029  and 0033).
supplying the hydrodearylated  product stream to a para-xylene recovery process (see paragraph 0029);
Beadle further discloses in the background that in conventional process, the bottoms from aromatic separation process (i.e. heavy fraction in xylene separation process) is conventionally utilized for blending component (see paragraph 0003).
Thus Beadle discloses a substantial portion of the applicant claimed invention. 
Beadle does not however disclose blending said bottoms fraction with bulk fuel oil components selected from the group consisting of: vacuum residue oil, light gas oil, kerosene, fluid catalytic cracking decant oil (FCC DCO), visbroken residues, delayed coking liquids, and combinations of the same.
Kar et al (US 2019/0127651) was utilized in the previous action to teach this limitation, but after reconsideration of the record and in view of the applicant remarks, the Examiner finds the Kar does not teach or suggest with sufficient specificity the applicant invention as claimed.

 Examiner notes applicant lists of bulk fuel components, are more likely utilized in the production of residual fuel oil blends, while the Kar feedstocks are not limited to the type of bulk component typically utilized in residual fuel oil type blends.
Furthermore, in the specific examples disclosed by Kar the Aromatic component of the process, is being improved characteristic by the distillate flux (diesel type cutter stock) (paragraph 0051-0055), this is the exact opposite to how the applicant is utilizing the hydrodearylated aromatic blending component of the claimed invention.
Thus in view of the disclosure above, it is the Examiner position that the claimed invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                  

/Randy Boyer/
Primary Examiner, Art Unit 1771